Citation Nr: 0733056	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to December 5, 2000, 
for an award of total disability compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU), to include whether the veteran timely 
appealed the November 2001 assignment of the effective date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
November 1958.  

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas, which denied the 
veteran's claim that he was entitled to an effective date 
prior to December 5, 2000 for an award of TDIU.  In January 
2007, the Board Remanded the claim for additional 
consideration of the issue as to the timeliness of the appeal 
of the November 2001 assignment of the December 5, 2000 
effective date.


FINDINGS OF FACT

1.  The veteran was notified in November 2001 that his claim 
for TDIU had been granted, and that decision became final one 
year later, in November 2002, in the absence of disagreement 
by the veteran.

2.  The veteran's March 2003 disagreement with the effective 
date assigned for the grant of TDIU was not timely.  


CONCLUSION OF LAW

As the veteran did not timely disagree with the effective 
date assigned when TDIU was granted in November 2001, the 
Board has no jurisdiction to address the matter.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 19.30, 20.101, 
20.200, 20.202, 20.302, 20.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has perfected timely substantive 
appeal and that the Board has jurisdiction to consider 
whether he is entitled to an effective date prior to December 
5, 2000 for an award of TDIU.

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2006).  

As explained further below, the Board has jurisdiction to 
review an appeal only if there is a timely notice of 
disagreement (NOD) and substantive appeal following a 
decision of an agency of original jurisdiction.  38 U.S.C.A. 
§§ 7104, 7105.  No further discussion of compliance with the 
VCAA is required before the Board may address the claim that 
the veteran has submitted a timely NOD and substantive appeal 
in this case, since there is no notification action or 
development of evidence under the provisions of the VCAA that 
could alter the statutory or regulatory definition of a 
timely NOD or of the Board's jurisdiction.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001), citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not 
apply where the factual development and the record on appeal 
demonstrate that there is no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim).

Facts and analysis

In December 1994, the veteran submitted several claims.  
Those claims, in pertinent part, included claims for 
increased evaluations for service-connected disabilities and 
a claim for TDIU.  By a rating decision prepared and issued 
to the veteran in November 2001, the RO granted the veteran's 
claim for TDIU, effective December 5, 2000.  A supplemental 
statement of the case (SSOC) issued to the veteran in 
November 2001 advised the veteran, as to the claim for 
individual unemployability, "This constitutes a full grant 
of the benefit sought on appeal as pertains to this issue."  

The award of TDIU ended the December 1994 claim by granting 
the benefit sought.  The veteran's perfected appeal of the 
denial of the claim of entitlement to TDIU terminated when 
the claim for TDIU was granted.  See, e.g., Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2002); DiCarlo v. Nicholson, 20 Vet. 
App. 52, 55 (2006) (noting that, for purposes of res judicata 
there can be only one valid decision on any adjudicated issue 
or claim), citing Hazan v. Gober, 10 Vet. App. 511 (1997); 

The November 2001 letter advised the veteran that 
compensation under the grant of TDIU would begin January 1, 
2001.  The veteran's claims file reflects that such payment, 
in an amount in excess of $20,000, was made to the veteran.  
Thus, it is clear from the record that the veteran knew that 
the claim for TDIU had been granted.

The November 2001 rating decision and SSOC also addressed two 
other appealed issued, claims for increased evaluations for 
service-connected disabilities.  Those issues were not 
granted in full, that is, the evaluations assigned were less 
than the maximum schedular evaluation.  In November 2001, the 
veteran requested that his appeal be returned to the Board.  
This request for return of his appeal to the Board did not 
specifically identify the issues remaining on appeal.  
However, as noted above, the November 2001 notice to the 
veteran advised him that the grant of TDIU was a grant in 
full of that claim.  Moreover, the letter advising that 
veteran that payment of compensation would begin in January 
2001 also advised the veteran of his right to disagree with 
that decision within one year.  That notice was presented 
under the heading "What You Should Do If You Disagree With 
Our Decision." 

In June 2002, before the November 2001 rating decision as to 
TDIU became final, the RO advised the veteran that he did not 
have a representative.  This notice was provided because the 
veteran had advised the RO, in writing, that he wanted 
Disabled American Veterans (DAV) to represent him, and there 
was no evidence that such representation had been obtained.  
A June 2002 report of contact specifically notes that the 
veteran was advised that he would need to contact DAV 
directly in order to obtain representation through DAV.  In 
October 2002, DAV submitted a memorandum noting that DAV had 
been appointed to represent the veteran.  These facts 
establish that the veteran did, in fact, obtain 
representation before the November 2001 rating decision 
became final.  No issue regarding representation remained 
outstanding.

The Board has jurisdiction over an appeal of a question of 
law or fact that involves entitlement to VA benefits, and has 
jurisdiction as well as to resolve questions of its own 
jurisdiction.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 19.4, 20.101 (2005).  The Board has jurisdiction to 
conduct appellate review of a RO decision, such as the 
November 2001 decision assigning an effective date for the 
grant of TDIU in this case, only if a claimant initiates 
appeal by a timely NOD.  After the claimant submits an NOD, 
the claimant is entitled to an SOC, and must then complete a 
timely Substantive Appeal (VA Form 1-9, Appeal to Board of 
Veterans' Appeals) after the SOC is issued by VA in order to 
perfect appeal.  38 U.S.C.A. § 7105.  The NOD must be 
submitted within one year after the RO mails notice of the 
determination which the claimant wishes to appeal.  The 
substantive appeal must be filed within sixty days from the 
date that the RO mails the SOC to the appellant, or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  In this case, the rating 
decision was issued in November 2001, so the period allowed 
by statute for submission of a timely NOD ended in November 
2002.  

The veteran did not disagree with the November 2001 rating 
decision in 2001 or 2002.  The November 2001 award of TDIU, 
and the effective assigned for that award in the November 
2001 rating decision, became final in November 2002, when no 
timely disagreement had been submitted.  

No further communication was received from the veteran until 
January 2003, when the veteran submitted a signed statement 
indicating, "Please cancel my appeals."  This notice from 
the veteran terminated his appeal as to the two claims for 
increased rating which had been addressed in the November 
2001 supplemental statement of the case.

In March 2003, the veteran requested that an effective date 
in 1995 be assigned for his award of individual 
unemployability.  In his September 2005 videoconference 
hearing before the Board, the veteran contended that the 
Board should consider the appeal for an effective date prior 
to December 5, 2000 as a continuation of the claim he 
submitted in December 1994.  The veteran contended, in 
essence, that the effective date assigned in the RO's 
November 2001 decision had not become final when the veteran 
disagreed with that effective date in March 2003.  Rather, 
the veteran contended, the March 2003 statement was simply a 
request for a continuation of the portion of the appeal 
relating to TDIU perfected in 1995.  

The Board notes that the veteran's appeal, which included the 
two claims for increased ratings as well as the TDIU claim, 
had a long procedural history.  The claims were denied by the 
Board in November 1997.  The veteran appealed the denials to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  The CAVC vacated the Board's 1997 decision, and the 
Board Remanded the claims to the RO in December 1999.  
Regardless of the procedural history and complexity of the 
appeal, however, when the RO granted the claim for TDIU in 
November 2001, the claim for TDIU terminated because the 
benefit sought had been granted.  The termination of the TDIU 
claim occurred as a matter of law, regardless of the status 
of the other claims.

Until the RO granted the claim for TDIU, there was no 
adjudication of an effective date.  Therefore, the November 
2001 assignment of an effective date for TDIU was not an 
appealed claim or issue when the veteran perfected his 1995 
appeal of the denial of TDIU.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (a rating decision which dies service 
connection does not place into administrative appellate 
status the "downstream" elements such as the effective 
date, because these elements of the claim are not initially 
adjudicated when the claim for the basic benefit is denied).  

As the CAVC stated in Rudd v. Nicholson, 20 Vet. App. 296 
(2006), if a claimant fails to disagree with the effective 
date assigned in an RO decision, that decision becomes final 
if an NOD is not filed within the one-year time limit.  Rudd 
at 299.  The finality of the RO's November 2001 assignment of 
the effective date in this case may be challenged only by a 
request for revision based on clear and unmistakable error or 
by a claim to reopen based on new and material evidence.  Id.  
The CAVC has made it clear that there is no freestanding 
claim for an earlier effective date.  Rudd, 20 Vet. App. at 
298-299.  Since the veteran has no legal basis to raise such 
a freestanding claim for an earlier effective date for the 
grant of TDIU, the Board has no authority to find that the 
appeal for TDIU perfected in 1995 remained open after the 
November 2001 grant of the claim for TDIU.  

A failure to file a timely NOD deprives the Board of 
jurisdiction to consider the merits of an appeal.  See 38 
U.S.C. § 7105(c); Garlejo v. Brown, 10 Vet. App. 229, 232 
(1997).  The Board has an obligation to ensure that it has 
jurisdiction over each case before it.  See Marsh v. West, 11 
Vet. App. at 469; 38 C.F.R. § 20.101(c), (d) (2005).  
Accordingly, the Board has authority to assess its own 
jurisdiction.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir.1996).  The Board noted, in its January 2007 Remand, 
that there was an issue as to the timeliness of the veteran's 
March 2003 notice of disagreement.   
 
The veteran had an opportunity to present argument as to this 
issue following the Board's January 2007 Remand, and the RO 
issued a May 2007 SSOC which addressed the timeliness of the 
NOD.  See 38 C.F.R. § 19.34.  

The veteran has not asserted any contention or legal basis 
which would allow the Board to find that the March 2003 NOD 
was timely.  The Board has no jurisdiction to consider the 
veteran's claim for an effective date prior to December 2000 
for an award of TDIU.  The appeal is dismissed.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.101.


ORDER

As the Board lacks jurisdiction to consider whether the 
veteran is entitled to an effective date prior to December 5, 
2000, for an award of TDIU, the claim is dismissed.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


